EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Diffusion Pharmaceuticals Inc. (the “Company”) for the period ended December31, 2016 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, David G. Kalergis and Ben Shealy, Chairman and Chief Executive Officer and Senior Vice President – Finance, Treasurer and Secretary, respectively, of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to our knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 31, 2017 /s/ David G. Kalergis David G. Kalergis Chairman and Chief Executive Officer /s/ Ben Shealy Ben Shealy Senior Vice President – Finance, Treasurer and Secretary
